Citation Nr: 1748879	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a low back disability prior to June 26, 2013, and an evaluation in excess of 40 percent thereafter, to include the propriety of the reduction in disability from 20 percent disabling to 10 percent disabling effective August 1, 2010.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013 the Board remanded the appeal for additional development, which has been completed.  The remand directed the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) for the claim of entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected low back disability, per Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued the requested SOC in July 2014, but the Veteran did not perfect an appeal and the AOJ has not certified this matter to the Board for adjudication.  Thus, the Board shall not analyze the issue of entitlement to a TDIU below.

During the pendency of this appeal, by a rating decision in August 2014, the Veteran's disability rating for lumbar spondylosis status post injury was increased to 40 percent, effective June 26, 2013.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Since the RO last considered the claim, additional evidence has been added to the Veteran's claims file without a waiver of AOJ consideration of this evidence.  However, as the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631 (2016).  In correspondence received in March 2015, after the case was certified to the Board, the attorney notified the Board that he no longer represents the Veteran.  An attorney may not withdraw his representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608 (b)(2) (2016).  Here, the Veteran's attorney did not provide a statement of good cause on motion and there is no indication that the Veteran was notified of the withdrawal.  Thus, the representative's withdrawal was improper.  Nonetheless, it is noted that the appeal was certified to the Board three years ago, and to date, the Veteran has not appointed another representative.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not obtained another representative, the Board finds that there is no prejudice to the Veteran in issuing a decision at this time.  Therefore, the Board therefore recognizes the appellant as proceeding unrepresented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The reduction in the 20 percent rating assigned to the service-connected low back disability was not supported by evidence demonstrating improvement in the disability at the time of the reduction.

2.  Prior to June 26, 2013, forward flexion of the thoracolumbar spine was at most to 60 degrees; additional functional loss was not shown; the condition was not productive of incapacitating episodes, favorable or unfavorable ankyloses.

3.  After June 26, 2013, the Veteran's low back disability has not been productive of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.  





CONCLUSIONS OF LAW

1.  The rating reduction from 20 percent to 10 percent for low back disability was not proper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Codes 5242-5237 (2016).

2.  The criteria for entitlement to a disability rating higher than 20 percent for the service-connected low back disability prior to June 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2016).

3.  Effective June 26, 2013, the criteria for a rating higher than 40 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

By way of background, a June 2009 rating decision granted service connection for lumbar spondylosis status post injury with an evaluation of 20 percent effective October 24, 2008.  In September 2009 the Veteran submitted a claim for an increased rating.  Following a VA examination in November 2009, a February 2010 rating decision proposed a reduction in evaluation for the lumbar spine disability from 20 percent to 10 percent.  The Veteran was notified of the proposed reductions by correspondence in February 2010.  A rating decision in May 2010 implemented the proposed reduction in disability rating, effective August 1, 2010.  The Veteran appealed the rating reduction. 

Before addressing whether the reduction was warranted, the Board must first determine whether the RO adhered to the proper procedure.  Specifically, where      a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance   of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2016).

In this case, the proper procedures were followed for implementing the reductions. The RO proposed the reduction in a February 2010 rating decision that was mailed to the Veteran that same month.  The final rating action was issued in May 2010, with the reductions to be effective August 1, 2010, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters.

The Board must now consider whether the reduction in ratings was proper.  In  cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2016).  The five year period is calculated from the effective date of the rating to the effective date of     the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue    the rating in effect.  38 C.F.R. § 3.344(b) (2016). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  

The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 20 percent rating for the Veteran's lumbar spine disability had not been in effect for more than five years (it became effective on October 24, 2008 and was reduced as of August 1, 2010).  However, it is well established in the Court's caselaw that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the Veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 
VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2016). 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2016).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that Formula, a rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2016).

On VA examination in May 2009 the Veteran reported low back pain since service.  Physical examination showed no muscle spasm or atrophy, guarding or pain with motion.  There was no tenderness or muscle weakness.  Neurological examination was negative.  Range of motion of the lumbar spine was from 0 to 60 degrees of flexion, 0 to 5 degrees of extension, 0 to 15 degrees of lateral flexion to the left and the right, and 0 to 60 degrees of rotation to the left and right.  There was no additional limitation of motion with repetitive motion.  Leaseague's sign was negative.  The Veteran required a cane and brace for ambulation.  His gait and posture were normal.  The examiner noted no kyphosis, lumbar flattening, lordosis, scoliosis, reverse lordosis, or  ankylosis.  X-rays revealed moderate degenerative changes.  The VA examiner diagnosed lumbar spondylosis.  It was noted that the Veteran retired in the summer of 2008.  The lumbar spine disability was productive of moderate impairment in the performance of activities of daily living.  VA treatment records in September 2009 recorded complaints of low back pain with sciatica.  

On VA examination in November 2009, the Veteran reported moderate constant daily pain with severe weekly flare-ups lasting three to seven days.  He denied incapacitating episodes of spine disease.  There was no kyphosis, lordosis, scoliosis, or ankylosis.  There were spams, but these were not productive of localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor and sensory examinations were normal.  Flexion was 0 to 65 degrees, extension was 0 to 25 degrees, left lateral flexion 0 to 30 degrees, left lateral rotation 0 to 30 degrees, right lateral flexion was 0 to 20 degrees, and right lateral rotation was 0 to 30 degrees.  There was no additional limitation of motion with repetitive motion.  The lumbar spine disability was productive of mostly moderate impairment in the performance of activities of daily living.   

Upon review of the record, the Board notes that while the severity of the Veteran's lumbar spine symptomatology appears to have fluctuated somewhat between the May 2009 and November 2009 examinations, the evidence failed to show that the Veteran's overall functional ability improved.  Months apart, the VA examinations showed that the Veteran continued to experience back pain with severe flare-up in symptoms, which he in fact described as having worsened when examined in November.  His range of motion findings varied only slightly between May and November, and the examiner noted new clinical findings, including spams, which were not previously recorded.  Significantly, the examination reports noted that the  lumbar spine disability was productive of mostly moderate impairment in the performance of activities of daily living.  Thus, while the Veteran's objective examination findings may be consistent with some improvement, such improvement has not been to the point that he is now better able to function under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421.  Therefore,  the reduction of the evaluation for the Veteran's lumbar spine disability was not proper, and the 20 percent rating is restored from the date of the reduction, August 1, 2010.

As the Board has found the reduction to be improper and restored the 20 percent rating, the question currently before the Board is whether the Veteran was entitled to a rating in excess of 20 percent for his low back disability prior to June 26, 2013, and a rating higher than 40 percent thereafter.  The Board notes the Veteran filed his claim for an increased rating in September 2009.

Initially, the Board notes that throughout the period on appeal, there is no evidence of incapacitating episodes.  Additionally, none of the VA treatment records treatment records show incapacitating episodes as defined by VA regulation.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increase ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent prior to June 26, 2013.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2016).  During this period, the only recorded range of motion findings show the Veteran's flexion was noted to be between 60 and 65 degrees.  There is no evidence that his forward flexion of the lumbar spine was limited to 30 degrees due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2016).  Further, there was no evidence of ankylosis or any limitation of motion that reasonably approximated ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent prior to June 26, 2013, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2016).

On VA examination in June 2013, the Veteran reported constant back pain triggered by physical activity, although there was no known precipitating event.  The back pain radiated to both knees with numbness.  He related intermittent numbness in both legs with weakness, but denied paresthesia.  He treated his symptoms with medication.  The Veteran was able to tolerate walking 100 yards and sit in one position for 15 to 20 minutes.  Reportedly, he quit working in 2009 as a crane operator where he did heavy lifting.  He used a brace and a cane for ambulation.  He endorsed flare-ups in symptoms during which he experienced decreased range of motion.  The Veteran denied bladder or bowel incontinence.  The Veteran was examined during a flare-up.  Forward flexion was to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, left lateral rotation to 20 degrees, with pain and repetitive motion.  There was no weakened movement, easy fatigability or incoordination during this flare ups.  There was localized tenderness or pain to palpation for joints.  There was guarding and/or muscle spasm present, but it did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  Reflexes were normal.  Sensory exam was normal.  Straight leg raising was negative.  There was no radiculopathy.  There were no neurologic abnormalities or findings related to the thoracolumbar spine.  He denied IVDS or incapacitating episodes.  Occupationally, the Veteran's thoracolumbar spine precluded him from lifting or carrying objects more than 20 pounds or walk more than 100 yards.  

Accordingly, after June 26, 2013, in order to warrant a rating higher than 40 percent for the lumbar spine disability under the General Rating Formula, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  As the evidence shows the Veteran has movement in his thoracolumbar spine, it follows that the thoracolumbar spine is not ankylosed.  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations under the General Rating Formula has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

Turning to the evaluation for the Veteran's neurological manifestations of his service-connected lumbar disability, throughout the appeal the Veteran has complained of back pain radiating to both lower extremities.  In September 2013, the RO denied claims for service connection for sciatic problems of the right and left lower extremities as secondary to the service connected disability of lumbar spondylosis, status post injury.  The Veteran did not perfect an appeal of those claims and the RO closed the appeal.  Thus, those issues are not before the Board.  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, or erectile dysfunction consistent with a separate and distinct neurological disability associated with the Veteran's low back disability warranting a separate compensable rating.  In this regard, the Board notes that while the Veteran complained of sexual dysfunction, the medical evidence associated erectile dysfunction with non-service connected factors including medication for diabetes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

For the above reasons, the preponderance of the evidence is against a rating higher than 20 percent for the service-connected low back disability prior to June 26, 2013, or a rating higher than 40 percent thereafter.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's low back disability primarily manifests in symptoms of pain and limitation of motion that are neither unusual nor exceptional.  As such, his low back disability symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Codes 5242-5237.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

The reduction in rating for low back disability from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from August 1, 2010, is granted.

Entitlement to a disability rating higher than 20 percent for the service-connected low back disability prior to June 26, 2013, is denied.

Entitlement to a disability rating higher than 40 percent for the service-connected low back disability after June 26, 2013, is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


